Name: 1999/780/EC, ECSC, Euratom: Decision of the European Parliament of 27 October 1999 appointing the Ombudsman of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-12-01

 Avis juridique important|31999D07801999/780/EC, ECSC, Euratom: Decision of the European Parliament of 27 October 1999 appointing the Ombudsman of the European Union Official Journal L 306 , 01/12/1999 P. 0032 - 0032DECISION OF THE EUROPEAN PARLIAMENTof 27 October 1999appointing the Ombudsman of the European Union(1999/780/EC, ECSC, Euratom)THE EUROPEAN PARLIAMENT,Having regard to the European Community Treaty, and in particular Articles 21(2) and 195 thereof,Having regard to the European Coal and Steel Community Treaty, and in particular Article 20d thereof,Having regard to the European Atomic Energy Community Treaty, and in particular Article 107d thereof,Having regard to its Decision of 9 March 1994 on the regulations and general conditions governing the performance of the Ombudsman's duties(1),Having regard to Rule 177 of its Rules of Procedure,Having regard to the call for nominations of 31 July 1999(2),Having regard to the nominations forwarded pursuant to Article 6(2) of the regulations and general conditions governing the performance of the Ombudsman's duties and Rule 177(3) of the Parliament's Rules of Procedure,Having regard to the list of admissible nominations,Having regard to the hearings of the nominees in the committee responsible on 19 October 1999,Having regard to its vote of 27 October 1999,HAS DECIDED AS FOLLOWS:Sole ArticleMr Jacob Magnus SÃ ¶derman has been appointed Ombudsman of the European Union.Done at Strasbourg, 27 October 1999.For the European ParliamentThe PresidentNicole FONTAINE(1) OJ L 113, 4.5.1994, p. 15.(2) OJ C 220, 31.7.1999, p. 29.